121 Ga. App. 98 (1970)
172 S.E.2d 878
WINTERS
v.
MORRISON'S CAFETERIA.
44718.
Court of Appeals of Georgia.
Argued September 9, 1969.
Decided February 4, 1970.
Downing, McAleer & Gaskin, James Edward McAleer, for appellant.
Lawton, Sipple & Chamlee, George H. Chamlee, for appellee.
HALL, Judge.
Plaintiff appeals from the grant of a summary judgment for the defendant. This was a suit for personal injuries allegedly sustained by the plaintiff as a result of negligence of the defendant in allowing a slippery substance to remain on steps over which it knew its customers would pass and by not having the stairway well lighted. The evidence presented on motion for summary judgment showed without dispute that the substance on the steps was water, that it was raining at the time the plaintiff fell and that she could not recall whether the stairway was lighted or not but that it was not dark (5 p. m.). The evidence thus pierced the allegations of the petition and showed no negligence on the part of the defendant, therefore, the trial court did not err in granting the defendant's motion for summary judgment. Gibson v. Consolidated Credit Corp., 110 Ga. App. 170 (138 SE2d 77).
Judgment affirmed. Jordan, P. J., and Whitman, J., concur.